 

Exhibit 10.9

 

INCENTIVE STOCK OPTION AGREEMENT

 

AYRO, INC.

LONG-TERM INCENTIVE PLAN

 

1. Grant of Option. Pursuant to the AYRO, Inc. Long-Term Incentive Plan (the
“Plan”), as adopted by AYRO, Inc., a Delaware corporation (the “Company”), the
Company grants to

 





 

(the “Participant”)

 

who is an Employee of the Company, an option (the “Stock Option”) to purchase a
total of _________________ (____________) full shares of Common Stock of the
Company (the “Optioned Shares”) at an “Option Price” equal to $_________ per
share (being the Fair Market Value per share of the Common Stock on the Date of
Grant or 110% of such Fair Market Value, in the case of a ten percent (10%) or
more stockholder as provided in Section 422 of the Code), in the amounts, during
the periods, and upon the terms and conditions set forth in this Incentive Stock
Option Agreement (this “Agreement”).

 

The “Date of Grant” of this Stock Option is ______________, 20____. The “Option
Period” shall commence on the Date of Grant and shall expire on the date
immediately preceding the tenth (10th) anniversary of the Date of Grant (or the
date immediately preceding the fifth (5th) anniversary of the Date of Grant, in
the case of a ten percent (10%) or more stockholder as provided in Section 422
of the Code) unless terminated earlier in accordance with Section 4 below. The
Stock Option is intended to be an Incentive Stock Option.

 

2. Subject to Plan. The Stock Option and its exercise are subject to the terms
and conditions of the Plan, and the terms of the Plan shall control to the
extent not otherwise inconsistent with the provisions of this Agreement. The
capitalized terms used herein that are defined in the Plan shall have the same
meanings assigned to them in the Plan. The Stock Option is subject to any rules
promulgated pursuant to the Plan by the Board or the Committee, as applicable,
and communicated to the Participant in writing.

 

3. Vesting; Time of Exercise. Except as specifically provided in this Agreement
and subject to certain restrictions and conditions set forth in the Plan, the
Optioned Shares shall be vested, and the Stock Option shall be exercisable as
follows:

 

[Insert Vesting Terms]

 

4. Term; Forfeiture.

 

a. Except as otherwise provided in this Agreement, to the extent the unexercised
portion of the Stock Option relates to Optioned Shares that are not vested on
the date of the Participant’s Termination of Service, the Stock Option will be
terminated on that date. The unexercised portion of the Stock Option that
relates to Optioned Shares which are vested on such date will terminate at the
first of the following to occur:

 

i. 5 p.m. on the date the Option Period terminates;

 

ii. 5 p.m. on the date which is twelve (12) months following the date of the
Participant’s Termination of Service due to death [or Total and Permanent
Disability];

 

 

 

 

iii. immediately upon the Participant’s Termination of Service by the Company
for Cause (as defined herein);

 

iv. 5 p.m. on the date which is three (3) months following the date of the
Participant’s Termination of Service for any reason not otherwise specified in
this Section 4.a.; or

 

v. 5 p.m. on the date the Company causes any portion of the Stock Option to be
forfeited pursuant to Section 7 hereof.

 

b. For purposes hereof, “Cause” means (i) “Cause” as defined in any employment
or other written agreement by and between the Participant and the Company or
(ii) in the absence of such an agreement or such a definition in any such
agreement, “Cause” shall mean a determination by the Committee that the
Participant: (A) has engaged in personal dishonesty, willful violation of any
law, rule, or regulation (other than minor traffic violations or similar
offenses), or breach of fiduciary duty involving personal profit; (B) has failed
to satisfactorily perform his duties and responsibilities for the Company or any
Subsidiary; (C) has been convicted of, or pled nolo contendere to, any felony or
a crime involving moral turpitude; (D) has engaged in negligence or willful
misconduct in the performance of his duties, including, but not limited to,
willfully refusing, without proper legal justification, to perform the
Participant’s duties and responsibilities; (E) has materially breached any
corporate policy or code of conduct established by the Company or any Subsidiary
as such policies or codes may be adopted, modified, or amended from time to
time; (F) has violated the terms of any confidentiality, nondisclosure,
intellectual property, nonsolicitation, noncompetition, proprietary information
or inventions agreement, or any other agreement between the Participant and the
Company or any Subsidiary related to the Participant’s employment with or
service to the Company or any Subsidiary; or (G) has engaged in conduct that is
likely to have a deleterious effect on the Company or any Subsidiary or their
legitimate business interests, including, but not limited to, their goodwill and
public image.

 

5. Who May Exercise. Subject to the terms and conditions set forth in Sections 3
and 4 above, during the lifetime of the Participant, the Stock Option may be
exercised only by the Participant, or by the Participant’s guardian or his
personal or legal representative. If the Participant’s Termination of Service is
due to his death prior to the dates specified in Section 4.a. hereof, and the
Participant has not exercised the Stock Option as to the maximum number of
vested Optioned Shares as set forth in Section 3 hereof as of the date of death,
the following persons may exercise the exercisable portion of the Stock Option
on behalf of the Participant at any time prior to the earliest of the dates
specified in Section 4.a. hereof: the personal representative of his estate or
the person who acquired the right to exercise the Stock Option by bequest or
inheritance or by reason of the death of the Participant, provided that the
Stock Option shall remain subject to the other terms of this Agreement, the
Plan, and all Applicable Laws, rules, and regulations.

 

6. No Fractional Shares. The Stock Option may be exercised only with respect to
full shares, and no fractional share of stock shall be issued.

 

7. Manner of Exercise. Subject to such administrative regulations as the
Committee may from time to time adopt, the Stock Option may be exercised by the
delivery of written notice to the Committee setting forth the number of shares
of Common Stock with respect to which the Stock Option is to be exercised, the
date of exercise thereof (the “Exercise Date”) which shall be at least three (3)
days after giving such notice unless an earlier time shall have been mutually
agreed upon, and whether the Optioned Shares to be exercised will be considered
as deemed granted under an Incentive Stock Option as provided in Section 11. On
the Exercise Date, the Participant shall deliver to the Company consideration
with a value equal to the total Option Price of the shares to be purchased,
payable as follows: (a) cash, check, bank draft, or money order payable to the
order of the Company; (b) if the Company, in its sole discretion, so consents in
writing, Common Stock (including Restricted Stock) owned by the Participant on
the Exercise Date, valued at its Fair Market Value on the Exercise Date, and
which the Participant has not acquired from the Company within six (6) months
prior to the Exercise Date; (c) if the Company, in its sole discretion, so
consents in writing, by delivery (including by FAX) to the Company or its
designated agent of an executed irrevocable option exercise form together with
irrevocable instructions from the Participant to a broker or dealer, reasonably
acceptable to the Company, to sell certain of the shares of Common Stock
purchased upon exercise of the Stock Option or to pledge such shares as
collateral for a loan and promptly deliver to the Company the amount of sale or
loan proceeds necessary to pay such purchase price; and/or (d) in any other form
of valid consideration that is acceptable to the Committee in its sole
discretion.

 





 

 





 

Upon payment of all amounts due from the Participant, the Company shall cause
the Common Stock then being purchased to be registered in the Participant’s name
(or the person exercising the Participant’s Stock Option in the event of the
Participant’s death) promptly after the Exercise Date. The obligation of the
Company to register shares of Common Stock shall, however, be subject to the
condition that, if at any time the Company shall determine in its discretion
that the listing, registration, or qualification of the Stock Option or the
Common Stock upon any securities exchange or inter-dealer quotation system or
under any state or federal law, or the consent or approval of any governmental
regulatory body, is necessary as a condition of, or in connection with, the
Stock Option or the issuance or purchase of shares of Common Stock thereunder,
then the Stock Option may not be exercised in whole or in part unless such
listing, registration, qualification, consent, or approval shall have been
effected or obtained free of any conditions not reasonably acceptable to the
Committee.

 

If the Participant fails to pay for any of the Optioned Shares specified in such
notice or fails to accept delivery thereof, that portion of the Participant’s
Stock Option and the right to purchase such Optioned Shares may be forfeited by
the Participant.

 

8. Nonassignability. The Stock Option is not assignable or transferable by the
Participant except by will or by the laws of descent and distribution.

 

9. Rights as Stockholder. The Participant will have no rights as a stockholder
with respect to any of the Optioned Shares until the issuance of a certificate
or certificates to the Participant or the registration of such shares in the
Participant’s name for the shares of Common Stock. The Optioned Shares shall be
subject to the terms and conditions of this Agreement. Except as otherwise
provided in Section 10 hereof, no adjustment shall be made for dividends or
other rights for which the record date is prior to the issuance of such
certificate or certificates or the registration of such shares in the
Participant’s name. The Participant, by his execution of this Agreement, agrees
to execute any documents requested by the Company in connection with the
issuance of the shares of Common Stock.

 

10. Adjustment of Number of Optioned Shares and Related Matters. The number of
shares of Common Stock covered by the Stock Option, and the Option Prices
thereof, shall be subject to adjustment in accordance with Articles 11 – 13 of
the Plan.

 

11. Incentive Stock Option. Subject to the provisions of the Plan, the Stock
Option is intended to be an Incentive Stock Option. To the extent the number of
Optioned Shares exceeds the limit set forth in Section 6.3 of the Plan, such
Optioned Shares shall be deemed granted pursuant to a Nonqualified Stock Option.
Unless otherwise indicated by the Participant in the notice of exercise pursuant
to Section 7, upon any exercise of this Stock Option, the number of exercised
Optioned Shares that shall be deemed to be exercised pursuant to an Incentive
Stock Option shall equal the total number of Optioned Shares so exercised
multiplied by a fraction, (a) the numerator of which is the number of
unexercised Optioned Shares that could then be exercised pursuant to an
Incentive Stock Option, and (b) the denominator of which is the then total
number of unexercised Optioned Shares.

 

 

 

 

12. Disqualifying Disposition. In the event that Common Stock acquired upon
exercise of this Stock Option is disposed of by the Participant in a
“Disqualifying Disposition,” such Participant shall notify the Company in
writing within thirty (30) days after such disposition of the date and terms of
such disposition. For purposes hereof, “Disqualifying Disposition” shall mean a
disposition of Common Stock that is acquired upon the exercise of this Stock
Option (and that is not deemed granted pursuant to a Nonqualified Stock Option
under Section 11) prior to the expiration of either two (2) years from the Date
of Grant or one (1) year from the transfer of shares to the Participant pursuant
to the exercise of the Stock Option.

 

13. Voting. The Participant, as record holder of some or all of the Optioned
Shares following exercise of this Stock Option, has the exclusive right to vote,
or consent with respect to, such Optioned Shares until such time as the Optioned
Shares are transferred in accordance with this Agreement; provided, however,
that this Section shall not create any voting right where the holders of such
Optioned Shares otherwise have no such right.

 

14. Specific Performance. The parties acknowledge that remedies at law will be
inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

 

15. Participant’s Representations. Notwithstanding any of the provisions hereof,
the Participant hereby agrees that he will not exercise the Stock Option granted
hereby, and that the Company will not be obligated to issue any shares to the
Participant hereunder, if the exercise thereof or the issuance of such shares
shall constitute a violation by the Participant or the Company of any provision
of any law or regulation of any governmental authority. Any determination in
this connection by the Company shall be final, binding, and conclusive. The
obligations of the Company and the rights of the Participant are subject to all
Applicable Laws, rules, and regulations.

 

16. Investment Representation. Unless the shares of Common Stock are issued to
the Participant in a transaction registered under applicable federal and state
securities laws, by his execution hereof, the Participant represents and
warrants to the Company that all Common Stock which may be purchased hereunder
will be acquired by the Participant for investment purposes for his own account
and not with any intent for resale or distribution in violation of federal or
state securities laws. Unless the Common Stock is issued to him in a transaction
registered under the applicable federal and state securities laws, all
certificates issued with respect to the Common Stock shall bear an appropriate
restrictive investment legend and shall be held indefinitely, unless they are
subsequently registered under the applicable federal and state securities laws
or the Participant obtains an opinion of counsel, in form and substance
satisfactory to the Company and its counsel, that such registration is not
required.

 

17. Participant’s Acknowledgments. The Participant acknowledges that a copy of
the Plan has been made available for his review by the Company and represents
that he is familiar with the terms and provisions thereof, and hereby accepts
this Stock Option subject to all the terms and provisions thereof. The
Participant hereby agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Committee or the Board, as appropriate, upon
any questions arising under the Plan or this Agreement.

 

 

 

 

18. Law Governing. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Delaware (excluding any conflict of
laws rule or principle of Delaware law that might refer the governance,
construction, or interpretation of this Agreement to the laws of another state).

 

19. No Right to Continue Employment. Nothing herein shall be construed to confer
upon the Participant the right to continue in the employment of the Company or
to interfere with or restrict in any way the right of the Company to discharge
the Participant at any time (subject to any contract rights of the Participant).

 

20. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement, and this Agreement shall be construed in
all respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

 

21. Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that is set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.

 

22. Entire Agreement. This Agreement together with the Plan supersede any and
all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter hereof and constitute the
sole and only agreements between the parties with respect to the said subject
matter. All prior negotiations and agreements between the parties with respect
to the subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement, or promise that is not contained in this
Agreement or the Plan shall not be valid or binding or of any force or effect.

 

23. Parties Bound. The terms, provisions, and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein.

 

24. Modification. No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties. Notwithstanding the preceding sentence, the Company may
amend the Plan to the extent permitted by the Plan.

 

25. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

26. Gender and Number. Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.

 

 

 

 

27. Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Participant, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:

 

  a. Notice to the Company shall be addressed and delivered as follows:

 

AYRO, Inc.

 

____________________________________

_____________________________________

Attn:_________________________________

 

Facsimile:_____________________________

 

  b. Notice to the Participant shall be addressed and delivered as set forth on
the signature page.

 

28. Tax Requirements. The Participant is hereby advised to consult immediately
with his own tax advisor regarding the tax consequences of this Agreement. The
Company or, if applicable, any Subsidiary (for purposes of this Section 28, the
term “Company” shall be deemed to include any applicable Subsidiary), shall have
the right to deduct from all amounts paid in cash or other form in connection
with the Plan and this Agreement, any federal, state, local, or other taxes
required by law to be withheld in connection with this Award. The Company may,
in its sole discretion, also require the Participant receiving shares of Common
Stock issued under the Plan to pay the Company the amount of any taxes that the
Company is required to withhold in connection with the Participant’s income
arising with respect to this Award. Such payments shall be required to be made
when requested by the Company and may be required to be made prior to the
delivery of any certificate or the registration of such shares in the
Participant’s name for such shares of Common Stock. Such payment may be made by
(a) the delivery of cash to the Company in an amount that equals or exceeds (to
avoid the issuance of fractional shares under (c) below) the required tax
withholding obligations of the Company; (b) if the Company, in its sole
discretion, so consents in writing, the actual delivery by the exercising
Participant to the Company of shares of Common Stock that the Participant has
not acquired from the Company within six (6) months prior to the date of
exercise, which shares so delivered have an aggregate Fair Market Value that
equals or exceeds (to avoid the issuance of fractional shares under (c) below)
the required tax withholding payment; (c) if the Company, in its sole
discretion, so consents in writing, the Company’s withholding of a number of
shares to be delivered upon the exercise of the Stock Option, which shares so
withheld have an aggregate Fair Market Value that equals (but does not exceed)
the required tax withholding payment; or (d) any combination of (a), (b), or
(c). The Company may, in its sole discretion, withhold any such taxes from any
other cash remuneration otherwise paid by the Company to the Participant.

 

[Remainder of Page Intentionally Left Blank;

Signature Page Follows.]

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

 

  COMPANY:         AYRO, Inc.                     By:     Name:     Title:      
    PARTICIPANT:       Signature     Name:     Address:        

 

 

 